DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing filed on 11/17/2020 is in compliance with MPEP 608.03 and therefore is accepted.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As of Claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “acquire a wide dynamic range wide angle image group configured with the generated wide dynamic range wide angle image, and a telephoto image group which is captured at the same time as the wide dynamic range wide angle image group and is configured with a telephoto image which is the image signal from the directional sensor and is captured through the telephoto optical system, wherein a subject is imaged in the wide dynamic range wide angle image group and the telephoto image group while an imaging position is changed; acquire composition information to be used for compositing the telephoto image group by analyzing the acquired wide dynamic range wide angle image group; and generate an image in which the telephoto image group is composited, based on the composition information, information related to focal lengths of the wide angle optical system and the telephoto optical system, and the telephoto image group.”


	As of Claim 11: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 11 that includes, “acquiring a wide dynamic range wide angle image group configured with the wide dynamic range wide angle image, and a telephoto image group which is captured at the same time as the wide dynamic range wide angle image group and is configured with a telephoto image which is the image signal from the directional sensor and is captured through the telephoto optical system, a subject being imaged in the wide dynamic range wide angle image group and the telephoto image group while an imaging position is changed; acquiring composition information to be used for compositing the telephoto image group by analyzing the acquired wide dynamic range wide angle image group; and generating an image in which the telephoto image group is composited, based on the composition information, information related to focal lengths of the wide angle optical system and the telephoto optical system, and the telephoto image group.”
As of Claims 12-14: Claims 12-14 depend from Claim 11 and are allowed as well.

As of Claim 15: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 15 that includes, “acquire a wide dynamic range wide angle image group configured with the wide dynamic range wide angle image generated by the camera-side micom, and a telephoto image group which is captured at the same time as the wide dynamic range wide angle image group and is configured with a telephoto image which is the image signal from the directional sensor and is captured through the telephoto optical system, a subject being imaged in the 48 wide dynamic range wide angle image group and the telephoto image group while an imaging position is changed; acquire composition information to be used 
	As of Claim 16: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 16 that includes, “acquiring a wide dynamic range wide angle image group configured with the wide dynamic range wide angle image, and a telephoto image group which is captured at the same time as the wide dynamic range wide angle image group and is configured with a telephoto image which is the image signal from the directional sensor and is captured through the telephoto optical system, a subject being imaged in the wide dynamic range wide angle image group and the telephoto image group while an imaging position is changed; acquiring composition information to be used for compositing the telephoto image group by analyzing the acquired wide dynamic range wide angle image group; and generating an image in which the telephoto image group is composited, based on the composition information, information related to focal lengths of the wide angle optical system and the telephoto optical system, and the telephoto image group.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Uekusa et al. (US 2021/0044753) teaches by superimposing on a live view image, displayed on a display device, a zooming target frame corresponding to a registered zooming target area at a corresponding position in the live view image, it is possible to provide a guide for searching for a telephoto shooting composition in a wide angle image. As a result, in the case of repeatedly performing telephoto shooting of an image of a specific area, it is possible to shorten the time for searching for a shooting composition, enable a smooth composition change, and reduce loss of shooting opportunities (Para. 0086).
LI  (US 2018/0152624 A1) teaches the overlapped portion of the wide-angle image and the overlapped portion of the telephoto image are extracted respectively. Then, pixel values in the overlapped portions of the wide-angle image and the telephoto image are calculated respectively using weighting values. The weighting values may be determined by a related module in the imaging apparatus 10 or may be set according to the user's beauty-appreciation and needs. Finally, the weighted pixel values of the wide-angle image and of the telephoto image may be added to acquire a high dynamic range image, thereby improving sharpness of the image (Para. 0069).

 	LEE et al. (US 2013/0155293) teaches an image capturing unit which captures an image, a control unit which controls the image capturing unit to generate a wide-angle image, a composition calculating unit which calculates an optimum composition of image pickup using the generated wide-angle image, and a user interface unit which provides composition guide information to capture the image according to the calculated optimum composition of image pickup (See Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697